Case 7:19-cv-09838-NSR Document4 Filed 10/24/19 Page 1 of 2

IH-32 Rev: 2014-1

United States District Court

for the

Southern District of New York |
Related Case Statement

Full Caption of Later Filed Case:

United States District Court
Southern District of New York |

 

 

 

 

John Doe _
Plaintiff | _ Case Number
VS,
Jane Doe
Defendant

Full Caption of Earlier Filed Case:

(including in bankruptcy appeals the relevant adversary proceeding)

United States District Court
Southern District of New York -

 

 

 

 

John Doe
Plaintiff Case Number
7:19-cv-09601-NSR
VS.
Vassar College
Defendant

Page |
Case 7:19-cv-09838-NSR Document 4 Filed 10/24/19 Page 2 of 2
IH-32 Rev: 2014-1

Status of Earlier Filed Case:

 

 

 

 

 

i (If so, set forth the procedure which resulted in closure, e.g., voluntary
Closed dismissal, settlement, court decision. Also, state whether there is an appeal
pending.}
Vv Open _ (If so, set forth procedural status and summarize any court rulings.) _

 

An earlier complaint was filed on 10/17/2019. Since then, the Court.has ruled on a request for temporary
restraining order, and a preliminary injunction hearing is currently scheduled for November 6, 2019.

Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.

The newly filed complaint asserts claims against a different defendant based upon the same
incident, and thus involves identical facts and the same legal controversy as the earlier filed
complaint. The newly filed complaint merely includes one of the people involved in the
factual allegations, Jane Doe, as a party to the case.

a sare. 10/24/2019

Signature:

 

Firm: Gage Spencer & Fleming, LLP.

 

Page 2
